Citation Nr: 0608811	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-33-716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to mustard gas exposure.

2.  Entitlement to service connection for a lung disorder, to 
include as secondary to mustard gas exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION
 
The appellant is a veteran who served on active duty from 
January 1945 to July 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part, denied service connection for rheumatoid 
arthritis and lung disorder.  In June 2005, the veteran 
testified before the undersigned at a Travel Board hearing 
held at the St. Petersburg RO.  In August 2005, the matter 
was remanded for additional development.

In a November 2005 statement, the veteran's representative 
raised the issue of entitlement to an increased rating for 
the veteran's service-connected eye condition.  As this issue 
has not been addressed by the agency of original jurisdiction 
(AOJ) it is REFERRED to the RO for action deemed appropriate.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In August 2005, the Board remanded these matters, in part for 
an examination to determine whether or not the veteran has 
rheumatoid arthritis and a lung disorder related to his 
documented inservice exposure to mustard gas in Bainbridge, 
MD.  That examination was performed in October 2005.  In her 
examination report, the VA doctor specifically indicated her 
reliance on VA records of medical treatment that have not 
been associated with the claims file.  These VA records 
include the following:  records pertaining to the veteran's 
coronary artery bypass graft surgery in November 1999; a 
December 9, 1999 record documenting the fact that the veteran 
underwent amiodarone therapy; a record showing that 
amiodarone was discontinued on January 20, 2000;  the report 
of a January 13, 2000 pulmonary function study; and the 
report of an April 22, 2002 evaluation in the Rheumatology 
Clinic for osteoarthritis and rheumatoid arthritis.

It is clear that evidence relevant to both issues on appeal 
remains outstanding.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Since the evidence in the claims file is not currently 
complete, copies of the outstanding pertinent records must be 
obtained and associated with the record prior to appellate 
adjudication. 

The Board notes that the VA examiner in October 2005 did not 
perform any studies, but rather indicated that "intrinsic 
lung disease" was reported on the veteran's January 13, 2000 
pulmonary function study.  The Board's understanding is that 
this finding is vague, as it encompasses a group of disorders 
that cause reduction or restriction of lung volumes.  Such a 
comment, with an actual diagnosis, is not sufficient to 
determine whether the veteran has any of the respiratory 
diseases subject to presumptive service connection 
(bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease).  After pertinent records are added to the 
claims file, the veteran should be afforded another 
examination at which time the examiner must provide a full 
explanation as to whether the veteran has a specific 
diagnosed lung disorder, and if so, whether such is related 
to the veteran's period of service and his inservice exposure 
to mustard gas.

As this case has been advanced on the Board's docket based on 
the veteran's age, it would be appreciated if the following 
development be accomplished expeditiously.



Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all VA records from 
Gainesville for medical treatment 
pertinent to the claims from 1998 to the 
present and associate them with the 
claims file.  Specifically noted in this 
regard are the following:  records 
pertaining to the veteran's coronary 
artery bypass graft surgery in November 
1999; a December 9, 1999 record 
documenting the fact that the veteran 
underwent amiodarone therapy; a record 
showing that amiodarone was discontinued 
on January 20, 2000;  the report of a 
January 13, 2000 pulmonary function 
study; and the report of an April 22, 
2002 evaluation in the Rheumatology 
Clinic for osteoarthritis and rheumatoid 
arthritis.

2.  After any additional records are 
added to the claims file, the veteran 
should be scheduled for an appropriate 
examination to identify the precise 
nature and likely etiology of his 
respiratory problems.  The examiner 
should be supplied with the veteran's 
claims folder and should review all 
pertinent medical evidence.  Since a 
clear diagnosis is crucial, the examiner 
should perform any and all necessary 
diagnostic testing and completely examine 
the veteran prior to rendering a 
diagnosis.  The examiner should 
specifically identify any lung disorder 
and provide a medical opinion as to 
whether it is at least as likely as not 
that such disorder is related to service, 
including the inservice exposure to 
mustard gas.  All opinions expressed must 
be supported by complete rationale.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


